Citation Nr: 9934481	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of basal 
cell carcinoma of the face.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel





INTRODUCTION

The veteran had active naval service from June 1943 to 
December 1945, from September 1950 to November 1951, and from 
June 1954 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
basal cell carcinoma of the face, and the subsequent 
September 1991 rating decision which assigned a 10 percent 
rating for that disability.  


REMAND

In the original rating decision which granted service 
connection for basal cell carcinoma, the RO noted that the 
veteran's service medical records showed that he had a lesion 
on the left nasolabial fold which had been present for many 
years.  It occasionally bled and had increased in size.  A 
pathology report diagnosed basal cell carcinoma on the skin 
of the face.  No further treatment was documented and, upon 
examination prior to his discharge in March 1970, no skin 
abnormalities were noted.  Post-service medical evidence 
indicates that the veteran was found to have skin cancer in 
October 1990.  Based upon this evidence, the RO concluded 
that service connection for basal cell carcinoma on the skin 
of the face was warranted.  

In a subsequent rating decision in September 1991, the RO 
noted that a VA examination had been conducted in July 1991, 
and that outpatient treatment reports had been associated 
with the file.  These records indicated that the veteran was 
found to have basal cell carcinoma on the back, the left arm, 
the left preauricular area, and the right preauricular area.  
It was also reported that he had inflamed seborrheic 
keratosis on the left clavicular area, benign keratosis on 
the left neck, and solar keratosis on the right neck.  The 
skin also exhibited evidence of actinic damage, as well as a 
rash which resulted from the medications and the chemical 
peels that were used to treat his overall skin disability.  
Based upon this evidence, the RO concluded that the 
symptomatology associated with the veteran's service-
connected basal cell carcinoma of the face warranted a 10 
percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7818.  

The veteran has asserted that an increased rating for his 
disability is warranted.  In his substantive appeal, he 
remarked that he should be awarded a 50 percent rating 
because of the scars and discoloration on the right side of 
his face.  He also noted that the chemical peels that were 
used on his facial skin were unsuccessful, and resulted in 
constant exudation and itching of his skin.  

Upon review of the evidence currently of record, including 
photographs of the veteran's face and body, the Board finds 
that, regrettably, we are unable to render a final decision 
at this time, and that additional development is warranted.  
First, we observe that is unclear exactly what aspects of the 
veteran's skin disability have been service connected by the 
RO.  It was noted that he had a lesion on his nose in service 
which was found to be skin cancer, and that he had recently 
developed more lesions of a similar nature on his face as 
well as other areas of the body.  It appears that only basal 
cell carcinoma of the face was service-connected, but the RO 
did not specify whether only one carcinoma, or, if more than 
one, which carcinomas (or residuals thereof) were included in 
the 10 percent rating that was assigned.  (For example, was 
the residual from the lesion on the veteran's nose the only 
one service-connected, or were all the lesions on the 
veteran's face included in the award of service connection?  
What about the lesions found on other areas of the veteran's 
body?)  Therefore, it is unclear what areas/symptoms the 
Board should consider in rating the veteran's disability.  
Consequently, the matter must be returned to the RO for 
further development.  

The Board notes that the veteran's case has been in appellate 
status for more than eight years.  The veteran was seen for a 
VA examination in May 1996, and the RO issued a Supplemental 
Statement of the Case (SSOC) based upon evidence obtained 
from that examination in June 1999.  There is no clear reason 
in the record for this delay.  In light of this fact, it is 
requested that the RO promptly accomplish the requested 
development and avoid any further delay in processing the 
veteran's claim.  


Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask the veteran to identify any 
physicians (VA or private) who have provided 
recent treatment for his service-connected basal 
cell carcinoma of the face.  After obtaining any 
necessary releases, the RO should obtain any such 
private treatment records and any additional VA 
medical records, which are not already in the 
file, and incorporate them into the claims folder.  

2.  The RO should schedule the veteran for a VA 
dermatology examination to ascertain the etiology 
of all of the veteran's basal cell carcinomas, and 
any other skin disorders that may be present, as 
well as the current severity of the conditions.  
Before evaluating the veteran, the examiner should 
review the claims folder as well as the rating 
criteria provided 38 C.F.R. § 4.118.  The examiner 
should specifically note the areas of the body 
that are affected by the basal cell carcinoma, as 
well as any other skin disorders that are present; 
fully describe the symptoms associated with each 
condition; and, to the extent possible, comment on 
the relationship each condition has to either the 
veteran's skin cancer lesion in service, or his 
current basal cell carcinoma.  

3.  The RO should then readjudicate the issue of 
entitlement to an increased rating for the 
veteran's basal cell carcinoma of the face.  In 
its decision, the RO should clearly discuss which 
aspects of the disability should be service-
connected, and rate the disability accordingly.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
provided an appropriate Supplemental Statement of 
the Case, and given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if necessary.  No action is 
required of the veteran until he receives further notice; 
however, he is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


